Citation Nr: 0617895	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  94-11 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability evaluation higher 
than 60 percent for a pituitary adenoma with contraction of 
visual fields and infertility during the period from November 
28, 1991, through June 5, 1996.

2.  Entitlement to an initial disability evaluation higher 
than 10 percent for degenerative joint disease of the 
cervical spine during the period from November 28, 1991, 
through December 10, 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran had active military service September 1978 to 
April 1983 and from January 1986 to November 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1992, rating decision by the 
Atlanta, Georgia, Regional Office of the Department of 
Veterans Affairs (VA).  The veteran has relocated, and the 
claims file is currently under the jurisdiction of the VA 
regional office in Roanoke, Virginia (RO).  The veteran 
testified at a hearing before the undersigned at the RO (i.e. 
a Travel Board hearing) on June 1996.

The appealed February 1992 rating decision granted service 
connection for degenerative joint disease of the cervical 
spine and a pituitary adenoma and assigned initial 
evaluations of 10 percent and 0 percent, respectively, for 
these disabilities. The veteran appealed both ratings.  In 
May 1993, a hearing officer assigned an increased rating of 
40 percent for the pituitary adenoma from November 28, 1991. 
In July 1997, the Board remanded the appeal as to both issues 
to the RO for additional development and adjudication.  
Subsequently the RO increased the rating for degenerative 
joint disease of the cervical spine from 10 percent to 20 
percent from December 11, 1997, and awarded a total rating 
based on individual unemployability from December 11, 1997.

In March 1999 the Board assigned a 30 percent rating for the 
cervical spine disability, effective December 11, 1991, and 
remanded to the RO the issues of (1) entitlement to a rating 
higher than 10 percent for the cervical spine during the 
period from November 28, 1991, through December 10, 1997, and 
(2) the issue of entitlement to a rating higher than 40 
percent for the pituitary adenoma.  In March 2002, the RO 
reviewed the rating for pituitary adenoma under revised 
rating criteria that became effective on June 6, 1996, and 
raised the schedular rating for that disability to 100 
percent from June 6, 1996; the rating for the period from 
November 28, 1991, was raised to 60 percent under the 
criteria in effect before that date.

As previously noted by the Board in an October 2003 remand, 
despite the award of the schedular 100 percent rating for 
pituitary adenoma with contraction of visual fields and 
infertility from June 6, 1996, and of a 60 percent rating for 
that disability from November 28, 1991, the issue of 
entitlement to a rating higher than 60 percent during the 
period from November 28, 1991, through June 5, 1996, remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Since the RO in July 2000 continued its prior denial 
of a rating higher than 10 percent for the cervical spine 
disability during the period from November 28, 1991, through 
December 10, 1997, both matters remain in appellate status 
before the Board, and are as characterized above.


FINDINGS OF FACT

1.  The objective medical evidence reflects that from 
November 28, 1991, to June 5, 1996, the veteran's pituitary 
adenoma with contraction of visual fields and infertility, 
was manifested by (in addition to infertility and contraction 
of visual fields) an enlarged pituitary, but without marked 
loss of muscle strength or areas of osteoporosis with 
pathological fractures; there is no suggestion that the 
pituitary adenoma had been manifested by excessive thirst 
with intake of water and polyuria; and the medical evidence 
does not indicate that any there are any cardiovascular or 
gastrointestinal components associated with the disorder, nor 
any muscle weakness or loss.  

2.  The objective medical evidence reflects that from 
November 28, 1991, to December 10, 1997, the veteran's 
service-connected degenerative joint disease of the cervical 
spine was manifested by a slight limitation of motion with 
pain.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
higher than 60 percent for service-connected pituitary 
adenoma with contraction of visual fields and infertility, 
from November 28, 1991, to June 5, 1996, have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107, 7104; 38 C.F.R. 
§§ 4.7, 4.20, 4.119, Diagnostic Codes 7900, 7903, 7904, 7905, 
7907, 7908, 7909 (1991-1996).

2.  The criteria for the assignment of an initial evaluation 
higher than 10 percent for service-connected degenerative 
joint disease of the cervical spine, from November 28, 1991, 
to December 10, 1997, have not been met or approximated. 38 
U.S.C.A. §§ 1155, 5107, 7104; 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5290 (1991-1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the long procedural history of these claims, as 
discussed above in the Introduction (to include the ratings 
that have been assigned during the course of the appeal, 
along with their effective dates assigned), the remaining 
claims are whether entitlement to an initial evaluation 
higher than 60 percent for a pituitary adenoma with 
contraction of visual fields and infertility, during the 
period from November 28, 1991, through June 5, 1996, is 
warranted, and whether an initial rating higher than 10 
percent for degenerative joint disease of the cervical spine, 
during the period from November 28, 1991, through December 
10, 1997, is also warranted.  

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, the currently appealed February 1992 RO decision 
actually established service connection for the pituitary 
adenoma with contraction of visual fields and infertility and 
degenerative joint disease of the cervical spine.  As such, 
the failure to initially provide him with information 
regarding how to establish service connection for these 
disabilities was obviously harmless.  Regarding the initial 
evaluation assigned for these disabilities, May 2004 and 
February 2005 letters from VA informed her of the evidence 
necessary to establish higher initial evaluations for the 
service-connected pituitary adenoma with contraction of 
visual fields and infertility and degenerative joint disease 
of the cervical spine.  These letters also, essentially, 
requested that she provide any medical evidence in his 
possession that pertained to these claims.  

In March 2006, the veteran was sent a letter from VA that 
explained the type of evidence necessary to establish an 
effective date for any evaluation assigned for her service-
connected disabilities (i.e. the last element of service 
connection, noted above).  The Board finds that the notice 
requirements set forth have been met, because while adequate 
notice was not provided prior to the first RO adjudication of 
the claims, notification of the first four elements listed 
above it was provided by the RO prior to the most recent 
adjudication of the claim (in January 2006), and the content 
of the notice complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  See Dingess/Hartman, 19 
Vet. App. 473 (2006).

Although these claims were not readjudicated after the 
veteran was provided with notice of the type of evidence 
necessary to establish the effective date for her service-
connected benefits - i.e. the last element of service 
connection, noted above - the effective date established was 
the earliest date allowed under the law, the first day of the 
month following the veteran's separation from active duty.  
See 38 C.F.R. § 3.400 (2005).  As such, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

With regard to the duty to assist, it is noted that 
throughout the course of this appeal period, the veteran has 
been afforded VA examinations, including pursuant to Board 
remand.  As well, private and other VA medical records have 
been associated with the claims folder, in addition to the 
veteran's service medical records.  The Board sees no areas 
in which further development is needed, and under these 
circumstances, finds that appellate review, at this juncture, 
is appropriate.


a.  Entitlement to an initial rating higher than 60 percent 
for a pituitary adenoma with contraction of visual fields and 
infertility during the period from November 28, 1991, through 
June 5, 1996.

As noted above, the veteran claims that an initial evaluation 
higher than 60 percent for a pituitary adenoma with 
contraction of visual fields and infertility, during the 
period from November 28, 1991, through June 5, 1996, is 
warranted.  During this time period, the veteran's service-
connected pituitary adenoma with contraction of visual fields 
and infertility was evaluated as 60 percent disabling under 
38 C.F.R. § 4.119, Diagnostic Codes 7907 and 7909 by analogy.  
See 38 C.F.R. § 4.20.  Effective June 5, 1996, Diagnostic 
Code 7916 - hyperpituitarism (prolactin secreting pituitary 
dysfunction) - was added to 38 C.F.R. § 4.119, and a sole 
evaluation of 100 percent was provided under this code.  
Hence, ultimately a 100 percent evaluation under this new 
code was assigned for the veteran's service-connected 
pituitary adenoma with contraction of visual fields and 
infertility effective from June 5, 1996.  

Turning to the relevant evidence of record, on VA mental 
examination of September 1992, the veteran gave a history of 
being diagnosed with a tumor on her pituitary gland in 1987 
while in service (the service medical records confirm this) 
and that she opted treatment by medication as opposed to 
surgery.  She noted that she was unable to have children 
while on medication.  During the examination, the veteran 
complained of irritability and frustration, as well as 
symptoms of hopelessness, social withdrawal, decreased 
concentration, and recurring headaches.  Objective findings 
included sleep difficulty, sad and angry speech, but no 
evidence of a psychosis. 

A VA examination was accomplished in February 1993, the 
report of which reflects that the veteran was normacephalic, 
and that her pupils were round and reactive to light and 
accommodation.  She complained of daily headaches, without 
nausea, vomiting, or syncope.  It was noted that the veteran 
had had no visual changes or cardiac symptoms, and no 
symptoms of acromegaly.  It was noted that the veteran did 
have mild hirsutism, as well as hyperprolactinemia with 
breast enlargement and subsequent reduction surgery.  No 
genital atrophy was noted, and there were no other acute 
changes.  As a result of this examination the veteran was 
diagnosed with a pituitary adenoma and secondary 
hyperprolactinemia.  

During March and August 1993 RO hearings, the veteran 
testified that her service-connected pituitary adenoma with 
contraction of visual fields and infertility was manifested 
by excessive prolactin production, and that infertility has 
caused depression.  She added that she had problems with her 
sinuses which she related to the disorder.  

In a May 1993 letter, a VA endocrinologist indicated that, 
essentially, due to the veteran's elevated prolactin level 
and resulting amenorrhea, she was infertile.  He noted that 
her prolactinoma seemed to be a microadenoma on the right 
side of the pituitary on magnetic resonance imaging (MRI) 
study (shown, presumably, on private MRI dated in April 
1993).  The examiner explained that the side effects of 
bromocriptine (taken by the veteran to treated her elevated 
prolactin) included headache, lightheadedness, vertigo, 
nausea, diarrhea, abdominal cramps, and urgency.  He added 
that estrogen deficiency from the hyperprolactinemia resulted 
in acne, hirsutism, and coarsening of the veteran's skin.  
The examiner pointed out that the veteran noted that, in the 
past, she had been told that she had a visual field deficit 
in the right eye secondary to her pituitary adenoma, which 
was not apparent on examination.  

A VA eye examination was accomplished in October 1993, the 
report of which indicates that the veteran's vision was 
blurred but corrected to 20/20 bilaterally, and that she 
complained of headaches and dizziness.  A non-specific 
"field of vision deficit" was indicated.  Finger counting 
was not full, and the veteran did not suffer from diplopia.  
As a result of this examination, the veteran was diagnosed 
with normal central visual acuity, a slight decrease in the 
extent of the superior visual field consistent with pituitary 
adenoma, and otherwise normal ocular health.  

VA outpatient treatment records indicate that in January 1994 
the veteran was seen by an endocrinologist and complained of 
extreme fatigue, a dental problem, hoarseness, a and dry 
mouth, among other things, which were apparently related to 
medication she was taking (presumably for the adenoma).  In 
late January 1994 she was seen with complaints of vertigo, 
cephalgia, headaches, and fatigue, but indicated that nausea 
had improved.  A past medical history of a pituitary adenoma 
was indicated.  

The report of a June 1994 eye examination indicates that the 
veteran pituitary tumor caused a bilateral temporal defect.  

In a June 1995 letter, the VA endocrinologist opined that the 
veteran's infertility dated at least back to 1987, and was 
due to the elevation of prolactin due to the prolactinoma.  

A private MRI conducted on July 11, 1995, revealed findings 
compatible with right pituitary micradenoma which enhanced 
relatively more brightly than the normal pituitary gland and 
which depressed the right side of the stellar floor.  The 
adenoma was noted to be .8 centimeters.  A VA outpatient 
treatment record dated in August 1995 indicates that this MRI 
was reviewed and that the veteran was diagnosed with the 
prolactinoma which had increased in size (from .4 to 8 cm.), 
infertility secondary to the prolactinoma, a migraine 
headache, chronic sinusitis, dental problems and halitosis, a 
history of angioedema, and vertigo.  The examiner explained 
the size difference of the adenoma by noting that the veteran 
was on less medication and that MRIs were taken from 
different sites and not compared by the radiologist.  

In a September 1995 letter, Salvador C. Portugal, M.D. stated 
that the veteran presented with a copy of the MRI report, and 
he noted that the veteran underwent a tonsillectomy in 
October 1994.  Examination of the veteran's ear, nose, and 
throat was unremarkable, but a nasoendoscopy revealed that 
the adenoid tissue was atrophic, which the examiner explained 
was clinically insignificant.  

During the June 1996 Travel Board hearing, the veteran 
testified that medication taken to shrink her pituitary tumor 
and reinstate her menstrual cycle was not effective, and that 
side effects of the medication included bronchitis and 
sinusitis.  She stated that her infertility was caused by the 
prolactin secreting pituitary tumor, and that other 
manifestations of the adenoma included a depression of the 
sella turcica, lack of muscle strength, headaches, and 
dizziness.  She noted that calcification on her right pelvic 
bone had been discovered on examination.  Finally, the 
veteran testified that her corrected vision was 20/20, but 
that she had some loss of field of vision.

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings that is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2005).

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Specifically, where, as 
here, the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126 (1999) (in 
fact, staged ratings were assigned with respect to this 
disability, because, as noted in the introduction, a 100 
percent evaluation was assigned effective June 6, 1996).

As noted above, from November 28, 1991, to June 5, 1996, the 
veteran's service-connected pituitary adenoma with 
contraction of visual fields and infertility was evaluated as 
60 percent disabling under 38 C.F.R. § 4.119, Diagnostic 
Codes 7907 and 7909.  The criteria for a 60 percent schedular 
rating under these codes were as follows during the relevant 
time period:

Code 7907 - Hyperpituitarism (pituitary basophilism, 
Cushing's syndrome).."Severe; with symptom combination 
less than the 100 percent rating with only partial 
control by treatment
NOTE: With recovery or control, rate residuals such as 
adrenal insufficiency, cardiac, skin and bony 
complications under appropriate diagnostic code." 

Code 7909 - Hypopituitarism (diabetes insipidus).. 
"Severe; excessive thirst with intake of water and 
polyuria with dehydration with increased osmality >295 
mOsm/kg with decreased urine osmality <38 mOsm/kg."

The criteria for a 100 percent schedular rating under each of 
these codes, as well as other potentially applicable codes 
(with pertinent NOTEs added), prior to June 1996, were as 
follows:  

Code 7907 -- Hyperpituitarism (pituitary 
basophilism, Cushing's syndrome).."As active 
progressive disease with marked loss of muscle 
strength, areas of osteoporosis with pathological 
fractures and enlargement of sella turcica, 
pituitary, or edrenal glands.
NOTE: With recovery or control, rate residuals such as 
adrenal insufficiency, cardiac, skin and bony 
complications under appropriate diagnostic code." 

Code 7909 -- Hypopituitarism (diabetes insipidus).  
"Pronounced; excessive thirst with intake of water 
and polyuria with episodes of syncope, systolic and 
diastolic blood pressure below normal, requiring 
parenteral replacement therapy." 


Code 7900 -- Hyperthyroidism.  "Pronounced; with 
thyroid enlargement, sever tachycardia, increased 
levels of circulating thyroid hormones (T4 and/or 
T3 by specific assay) with marked nervous, 
cardiovascular, or gastrointestinal symptoms; 
muscular weakness and loss of weight; or 
postoperative with poor results, the symptoms under 
'pronounced' persisting.  
NOTE 2: If opthalmopathy only exists, rate under 
impairment of field vision, diagnostic code 6080, 
diplopia diagnostic code 6090 or central visual 
acuity diagnostic codes 6061-6079."  

Code 7903 -- Hypothyroidism.  "Pronounced; with a 
long history and slow pulse, decreasing levels of 
circulating thyroid hormones (T4 and/or T3 by 
specific assay), sluggish mentality, sleepiness, 
and slow return of reflexes."  

Code 7904 -- Hyperparathyroidism (osteitis fibrosa 
cystica).  "Pronounced; with generalized 
decalcification of bones, high blood pressure and 
urinary calcium, marked loss of weight and 
weakness."  

Code 7905 -- Hypoparathyroidism.  "Postoperative; 
following thyroidectomy, with painful muscular 
spasms (tetany), or with marked neuromuscular 
excitability."  

Code 7908 -- Hyperpituitarism (acromegaly or 
gigantism).  "Pronounced; hypofunctional stage 
following stage of hyperfunction, with intracranial 
pressure, hypertension, genital decline and 
atrophy, hypotrichosis, hypoglycemia, obesity and 
asthenia."  

Applying the above-discussed evidence to the applicable 
regulations, the Board finds that the preponderance of the 
evidence is against an evaluation higher than 60 percent for 
the veteran's service-connected pituitary adenoma with 
contraction of visual fields and infertility for the entire, 
relevant time period (i.e. since November 28, 1991 to June 5, 
1996).  

It is noted that while the MRI study conducted in July 1995 
indicated that the veteran's pituitary had enlarged, there is 
no suggestion in the objective medical evidence of record, 
despite the veteran's testimony that suggests otherwise, that 
her service-connected pituitary adenoma with contraction of 
visual fields and infertility is manifested by marked loss of 
muscle strength, areas of osteoporosis with pathological 
fractures, which, along with the enlarged pituitary, is 
necessary to have warranted a 100 percent evaluation under 
Diagnostic Code 7907.  In fact, the enlarged pituitary could 
be considered part of the "symptom combination less than the 
100 percent rating" as contemplated for a 60 percent 
evaluation under this code.  

The Board has also considered a 100 percent evaluation under 
Diagnostic Code 7909, but while the veteran complained of a 
"dry mouth" on at least one occasion (see the January 1994 
outpatient treatment record) there is no suggestion that the 
veteran's pituitary adenoma with contraction of visual fields 
and infertility had been manifested by excessive thirst with 
intake of water and polyuria with episodes of syncope, 
systolic and diastolic blood pressure below normal, requiring 
parenteral replacement therapy, as is required for such an 
evaluation under that code. 

In addition, a 100 percent evaluation is not warranted under 
the other potentially applicable codes, noted above.  Among 
other things, the medical evidence does not indicate that any 
there are any cardiovascular or gastrointestinal components 
associated with the pituitary adenoma with contraction of 
visual fields and infertility, nor any muscle weakness or 
loss.  See generally, 38 C.F.R. § 4.119, Diagnostic Codes 
7900, 7903-7905, 7908.  

Several of the potentially applicable diagnostic codes seem 
to suggest, in Notes attached to them, that consideration is 
to be given to evaluating the residuals of the disorder under 
appropriate diagnostic codes, particularly if the veteran is 
in recovery or the disorder is under control.  That said, 
while the evidence suggests that several disabilities are 
associated with and/or were caused by the veteran's service-
connected pituitary adenoma with contraction of visual fields 
and infertility, it is pointed out service connection has 
been established with separate evaluations for several of 
these disabilities, to include sinusitis, bronchitis, and 
dysthymia.  As such, to consider the symptoms of these 
disabilities - or the disabilities themselves - in evaluating 
the service-connected pituitary adenoma with contraction of 
visual fields and infertility would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14.

Considering the other residuals - loss of visual field, 
infertility - would not result an evaluation higher than 60 
percent at any time between from November 1991 and June 1996.  
Regarding the veteran's loss of visual field, the loss of 
temporal half, bilaterally, which appears to be what was 
indicated on examination of June 1994, would warrant a 30 
percent evaluation under 38 C.F.R. § 4.84, Diagnostic Code 
6080.  The Board points out the veteran is in receipt of 
special monthly compensation based on the loss of use of a 
creative organ, see 38 U.S.C.A. § 1114, and that (to the 
extent available) the highest evaluation available for 
infertility, by analogy (see 38 C.F.R. § 4.20) is 30 percent.  
See 38 C.F.R. § 4.117, Diagnostic Code 7619 (removal of 
ovaries).  Combined, these disabilities would be rated as 50 
percent disabling.  See 38 U.S.C.A. § 4.25 (the Board 
realizes that these disabilities would be rated separately 
and the ratings then combined, and it is simply demonstrating 
why the 60 percent evaluation under Diagnostic Code 7907 is 
more favorable).  

In sum, an evaluation higher than 60 percent is not warranted 
for the veteran's service-connected pituitary adenoma with 
contraction of visual fields and infertility for the period 
November 28, 1991, to June 5, 1996.  The Board has considered 
the evidentiary equipoise rule in reaching this decision but 
has determined that it is not applicable because the 
preponderance of the evidence is against the claim.

As a final note, and as noted above, as this issue deals with 
the rating assigned following the original claim for service 
connection, consideration has been given to the question of 
whether "staged ratings," as addressed by the Court in 
Fenderson, would be in order.  However, as the assigned 60 
evaluation reflects the degree of impairment shown since the 
date of the grant of service connection for the pituitary 
adenoma with contraction of visual fields and infertility, 
and as this evaluation has been effective since that time 
until June 1996 (when a 100 percent evaluation was assigned), 
there is no basis for staged ratings with respect to this 
claim (at least with respect to the relevant time period).


b.  Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the cervical spine during 
the period from November 28, 1991, through December 10, 1997.

As noted above, the veteran also claims that an initial 
evaluation higher than 10 percent is warranted for 
degenerative joint disease of the cervical spine during the 
period from November 28, 1991, through December 10, 1997.  
During this time period, this disability was evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5010.

Turning to the relevant evidence of record, a service medical 
record dated in November 1991 indicates that X-rays of the 
veteran's cervical spine revealed mild degenerative changes 
with slight anterior compression deformities of C5 and C6, 
probably post traumatic.  

The report of a September 1992 VA examination report 
indicates that cervical spine motion ranged from 60 degrees 
in flexion, extension to 15 degrees, left lateral flexion 40 
degrees, and right lateral flexion 30 degrees.  The veteran 
could rotate her neck 45 degrees bilaterally.  She complained 
of spasm with active range of motion but with no loss of 
function.  Her sensory motor was within normal limits.  A 
diagnosis of chronic cervical strain by history was 
indicated, and X-rays were normal. 

During March and August 1993 RO hearings, the veteran 
testified that her cervical spine disability was manifested 
by pain which she treats with medication, and that pain 
radiated to her hands.  During the June 1996 Travel Board 
hearing, the veteran added that as her cervical spine 
arthritis involves more than one joint, a higher evaluation 
of 20 percent disability evaluation was warranted.  

Another examination was accomplished in September 1993, the 
report of which indicates that range of motion studies 
revealed forward flexion to 20 degrees, backward extension to 
20 degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to 30 degrees bilaterally.  There was no objective 
evidence of pain in the cervical spine on rotation and no 
evidence of neurological involvement, and the diagnosis was 
status post neck trauma.  

As was the case in the other claim decided herein (the 
pituitary adenoma issue), the question for consideration with 
respect to this claim is the propriety of the initial 
evaluation assigned for the service-connected cervical spine 
disorder, and as such, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126 (1999).

As noted above, from November 28, 1991, to December 10, 1997, 
the veteran's service-connected degenerative joint disease of 
the cervical spine was evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010.  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate code, 
a rating of 10 percent is warranted for each major joint or 
group of minor joints affected by limitation of motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5003. The Board notes that 
for the purpose of rating disability from arthritis, the 
cervical vertebrae are considered to be a group of minor 
joints. 38 C.F.R. § 4.45.

Throughout the relevant time period in this case (i.e. from 
November 1991 to December 1997) limitation of motion for the 
cervical spine was rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5290.  Under this Diagnostic Code, a 10 percent 
evaluation contemplates slight limitation of cervical spine 
motion and a 20 percent evaluation contemplates moderate 
limitation of cervical spine motion.

The Board further notes that the Court has expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities when evaluating increased rating 
claims for orthopedic disabilities.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1996), the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45. It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation higher than 10 percent for the 
veteran's service-connected degenerative joint disease of the 
cervical spine.

The evidence does not demonstrate that this cervical spine 
disability is manifested by a moderate limitation of motion; 
rather, the objective evidence, particularly the range of 
motion studies conducted in September 1992 and September 
1993, demonstrate that this disability is primarily 
manifested by, at most, a slight limitation of motion.

The Board has certainly considered pain or other functional 
limitation associated with the veteran's cervical spine 
disability in rating this disability; however, pain was not 
shown to limit such motion to more than a slight degree, if 
at all, and there is no indication of any functional loss 
associated with the cervical spine disability (in fact, this 
was specifically not found on examination of September 1992).  
As such, an evaluation higher than 10 percent under 
Diagnostic Code 5290 is not warranted.  

It is noted that during the RO and Board hearings the veteran 
complained of radiation of pain to her upper extremities.  
The objective medical evidence, however, does not establish 
that there is a neurologic component associated with this 
disability (in fact, it rules one out).  As such, a higher 
evaluation under an appropriate code (for example, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, intervertebral disc syndrome) 
is not for consideration.

In sum, an evaluation higher than 10 percent is not warranted 
for the veteran's service-connected degenerative joint 
disease of the cervical spine for the period November 28, 
1991, to December 10, 1997.  The Board has considered the 
evidentiary equipoise rule in reaching this decision but has 
determined that it is not applicable because the 
preponderance of the evidence is against the claim.

As a final note, and as noted above, as this issue also deals 
with the rating assigned following the original claim for 
service connection, consideration has been given to the 
question of whether "staged ratings," as addressed by the 
Court in Fenderson, would be in order.  However, as the 
assigned 10 evaluation reflects the degree of impairment 
shown since the date of the grant of service connection for 
the degenerative joint disease of the cervical spine, and as 
this evaluation has been effective since that time until 
December 1997, there is no basis for staged ratings with 
respect to this claim (at least with respect to the relevant 
time period).




ORDER

An initial evaluation higher than 60 percent, for the 
service-connected pituitary adenoma with contraction of 
visual fields and infertility, from November 28, 1991 to June 
5, 1996, is denied.

An initial evaluation higher than 10 percent, for the 
service-connected degenerative joint disease of the cervical 
spine, from November 28, 1991 to December 10, 1997, is 
denied.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


